DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 2014/0345411) hereafter “Miki” in view of Sugimura et al. hereafter “Sugimura”.
Regarding claim 1, Miki discloses an operating device (Fig. 3) for a human-powered vehicle (¶ [Abstract]), the operating device comprising: a base (34); a first electric switch (SW1) provided to the base; a first operating member (36) movably arranged with respect to the base to activate the first electric switch as the first operating member moves from a non-operated position to an intermediate operating position (¶ [0064-0065]), and then activate the second electric switch as the first operating member moves from the intermediate operating position to an additional operating position (¶ [0064-0065]).
However, Miki fails to disclose 
a second electric switch provided to the base
the first operating member activates the second electric switch as the first operating member moves from the intermediate operating position to an additional operating position
a second operating member movably arranged with respect to the base to activate the second electric switch as the second operating member moves from a non-operated position to an intermediate operating position, and then activate the first electric switch as the second operating member moves from the intermediate operating position of the second operating member to an additional operating position
Sugimura teaches an input key (10) which includes a first (51 and 55) and second (21 and 31) electric switches. Sugimura also teaches the first operating member (the vertical body of 220) activates the second electric switch as the first operating member moves from the intermediate operating position to an additional operating position (Fig. 11). Sugimura also teaches the second operating member (20) movably arranged with respect to the base (60) to activate the second electric switch as the second operating member moves from a non-operated position to an intermediate operating position, and then activate the first electric switch as the second operating member moves from the intermediate operating position of the second operating member to an additional operating position (Figures 10-11). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki’s device according to known methods to incorporate the teachings of Sugimura to employ multiple operating members in the assembly in order to allow the user to operate the first and the second switches with the same hand.
Regarding claim 3, the combination of Miki and Sugimura further teaches the first operating member (the vertical body of 220 of Sugimura) is a separate member from the second operating member (20 of Sugimura).
Regarding claim 4, the combination of Miki and Sugimura further teaches the first operating member includes a first operating lever (Fig. 10 of Sugimura) and the second operating member includes a second operating lever (Fig. 10 of Sugimura), and the first operating lever and the second operating lever are pivotally mounted to the base (60 of Sugimura).
Regarding claim 5, the combination of Miki and Sugimura further teaches the first operating member and the second operating member are coaxially mounted to the base (Fig. 11 of Sugimura).
Regarding claim 6, Miki further discloses the first operating member includes a first mounting portion (the section of 36 that is attached to the base) pivotally mounted on a pivot axle (50) of the base (Fig. 9), the first operating lever is detachably and reattachably coupled to the first mounting portion (by removing 50).
However, Miki fails to disclose the second operating member includes a second mounting portion pivotally mounted on the pivot axle of the base, and the second operating lever is detachable and reattachable coupled to the second mounting portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the similar structure for the second operating member in order to simplify the assembly process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 9, Miki further discloses a first biasing member (58) arranged to bias the first operating member towards the non- operated position of the first operating member (¶ [0095]).
However, Miki fails to disclose a second biasing member arranged to bias the second operating member towards the non-operated position of the second operating member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the similar structure for the second operating member in order to simplify the assembly process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Sugimura as applied in claim 1 above and further in view of Nakamura et al. (US 2018/0251191) hereafter “Nakamura”.
Regarding claim 10, Miki further discloses the first operating member is pivotally mounted on a pivot axle (50) of the base, the first biasing member includes a first torsion spring that has a coiled portion (¶ [0095]).
However, Miki fails to disclose the first torsion spring that has a coiled portion disposed around the pivot axle, and the second biasing member includes a second torsion spring that has a coiled portion disposed around the pivot axle.
Nakamura teaches a bicycle operating device in which the biasing element (33) disposed around the pivot axle (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki’s device according to known methods to incorporate the teachings of Nakamura to employ a similar structure in the assembly in order to achieve the desired level of biasing force on the lever.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the similar structure for the second operating member in order to simplify the assembly process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Sugimura as applied in claim 1 above and further in view of Komatsou et al. (US 2018/0086412) hereafter “Komatsou”.
Regarding claim 16, the combination of Miki and Sugimura teaches most of the claim limitations except for a stroke adjuster configured to adjust a stroke length of at least one of the first operating member and the second operating member to prevent the at least one of the first operating member and the second operating member from reaching the additional operating position.
Komatsu teaches a bicycle operation device which includes a stroke adjuster (50) configured to adjust a stroke length of at least one of the first operating member and the second operating member to prevent the at least one of the first operating member and the second operating member from reaching the additional operating position (¶ [0065]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki-Sugimura’s device according to known methods to incorporate the teachings of Komatsu to employ a stroke adjuster in the assembly in order to allow the user to adjust the position of the operating members.
Allowable Subject Matter

Claims 2, 7-8 , 11-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to disclose or teach first operating member is movably arranged with respect to the base to activate the second electric switch as the first operating member moves from the intermediate operating position of the first operating member to the additional operating position of the first operating member while the first electric switch remains activated, and the second operating member movably arranged with respect to the base to activate the first electric switch as the second operating member moves from the intermediate operating position of the second operating member to the additional operating position of the second operating member while the second electric switch remains activated.
Regarding claim 7, the prior art fails to disclose or teach the first operating member is configured to move the second operating member as the first operating member moves from the intermediate operating position of the first operating member to the additional operating position of the first operating member such that the first operating member activates the second electric switch by movement of the second operating member.
Regarding claim 8, the prior art fails to disclose or teach the second operating member is configured to move the first operating member as the second operating member moves from the intermediate operating position of the second operating member to the additional operating position of the second operating member such that the second operating member activates the first electric switch by movement of the first operating member.
Regarding claim 11, the prior art fails to disclose or teach a first pivot support supporting the pivot axle at a first location and a second pivot support supporting the pivot axle at a second location that is axially spaced from the first location along the pivot axle, the first operating member is pivotally supported on the pivot axle, and the second operating member is pivotally supported on the pivot axle.
Regarding claim 17, the prior art fails to disclose or teach the stroke adjuster is configured to simultaneously adjust the stroke length of both of the first operating member and the second operating member.
Claims 18-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 18, the references fail to teach, disclose, or suggest, either alone or in combination, a stroke adjuster configured to simultaneously adjust a stroke length of the first operating member and a stroke length of the second operating member and in combination with the rest of the limitations of the claim.

Response to Arguments

Applicant’s arguments filed on 03/16/2022 with respect to claim 1 have been considered but are moot due to the new ground of rejection.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833